Citation Nr: 1525694	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the claims on appeal had previously been denied in a rating decision issued in October 2007.  The Veteran filed a notice of disagreement in November 2007, and the RO issued a statement of the case in August 2008.  The Veteran did not file a substantive appeal to perfect his appeal of these issues.  However, subsequent to the issuance of the October 2007 rating decision, additional service records were associated with the claims file.  In this regard, the Veteran submitted a copy of service personnel records in June 2012.  The provisions of 38 C.F.R. § 3.156(c) (2014) provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The newly-received service records reflect small arms target practice and a rifle course, indicating noise exposure while in service.  Therefore, the Board finds that they are relevant to the Veteran's claims, and the claims on appeal will be reviewed on a de novo basis.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of a September 2013 VA opinion, all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that a new VA examination with an etiological opinion is necessary to determine whether the Veteran's hearing loss and tinnitus are related to his military service.  In this regard, a May 2012 VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or the result of his military service.  The examiner based such opinion on the fact that the Veteran had no hearing loss in service or on separation from service.  The examiner also noted no evidence of chronicity or continuity of care in the forty years following separation from service.  The examiner further found that the Veteran's tinnitus was likely a symptom of his hearing loss.  

The Veteran submitted records dated December 2012 from a private audiologist, noting his sensorineural hearing loss and tinnitus.  The audiologist noted the Veteran worked as a radioman in service, and was exposed to unexpected bursts of static followed by ringing in his ears and difficulty hearing for several days.  The examiner also noted the Veteran had no history of noise exposure following service.  The examiner concluded that the Veteran's hearing loss was more than likely related to his time in service.  

Finally, a September 2013 VA examiner concluded the Veteran's hearing loss and tinnitus are less likely than not caused by or related to his military noise exposure.  The examiner stated that the Veteran's audiogram results from 2012 indicating that he had current hearing loss were suspect and that his actual hearing may be better than the behavioral results indicate.  The examiner also noted that headphone static was not likely loud enough to cause permanent hearing loss.  He noted that the Veteran's reports of tinnitus in service were of a temporary condition.  The examiner further stated that the Veteran's ship gun exposure would have caused instant and permanent hearing loss, which was not the case.  The examiner also noted that the Veteran had no chronicity of care for forty years after service.  

In light of the above opinions, the Board finds that a further examination and opinion is necessary.  In this regard the Board finds that the VA examiners relied on the Veteran's lack of post-service treatment without considering his lay statements of symptoms while in service and continuing until the present day.  In this regard, an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, the private audiologist provided no rationale to support the opinion that the Veteran's hearing loss and tinnitus were related to military service.  Thus, a new opinion, including an audiological examination to confirm the Veteran's current diagnosis of hearing loss in light of the September 2013 VA examiner's statements, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hearing loss and tinnitus.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should confirm whether the Veteran has bilateral hearing loss.  

Thereafter, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and/or tinnitus is related to the Veteran's military service, to include his claimed noise exposure from working as a radio operator and from ship gun noise exposure and small arms target practice, as indicated in his service personnel records.

The examiner must consider all evidence of record, to include lay statements pertaining to the onset and continuity of symptomatology of such disorders and the aforementioned etiological opinions.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

